Case 2:19-cv-14742-SRC-CLW Document 14 Filed 06/16/20 Page 1 of 1 PageID: 79



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


                                                 :
  MAHCO, INC.,                                   :
                                                 :       Civil Action No. 19-14742 (SRC)
                     Plaintiff,                  :
                                                 :
         v.                                      :                   ORDER
                                                 :
  SOVEREIGN LOGISTICS LTD.,                      :
                                                 :
                     Defendant.                  :
                                                 :

CHESLER, District Judge

       This matter having come before this Court on the motion for entry of default judgment,

pursuant to Federal Rule of Civil Procedure 55(b), by, Mahco, Inc.; and the Court having

considered Plaintiff’s submission; and for the reasons stated in the accompanying Opinion, and

good cause appearing;

       IT IS on this 16th day of June, 2020

       ORDERED that Plaintiff’s motion for entry of default judgment (ECF 11) is DENIED

WITHOUT PREJUDICE; and it is further

       ORDERED that if Plaintiff refiles the subject motion, Plaintiff must provide the

following explanations in writing: 1) how and why this Court has personal jurisdiction over

Defendant; 2) how and why venue is appropriate in this District; and 3) how and why service

was in compliance with appropriate statutes and international conventions.



                                                   s/ Stanley R. Chesler
                                              STANLEY R. CHESLER, U.S.D.J.
